Title: General Orders, 4 December 1775
From: Washington, George
To: 



Head Qrs Cambridge, Decr 4th 1775.
Parole Cushing.Countersign Payne.


Lieut. Col. Enos, tried at a late General Court Martial whereof Brigadier Genl Sullivan was president, for “leaving his Commanding Officer without permission, or orders, and returning to Cambridge”—The Court after mature Consideration of the Evidence, are unanimously of Opinion, that the prisoner was by absolute necessity obliged to return with his division, and do therefore acquit him with honour—The General orders Lieut. Col. Enos to be forthwith released from his arrest.
